Citation Nr: 1601640	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-20 558	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals' (Board's) April 9, 2004, decision that determined that there was no clear and unmistakable error (CUE) in a July 28, 1970 Regional Office (RO) decision was clearly and unmistakably erroneous.


REPRESENTATION

Moving party represented by:  Terri Perciavalle (appointed under 38 C.F.R. §14.630)


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The moving party in this case is a Veteran who served on active duty from August 1968 to April 1970.

In an April 2004 decision, the Board determined that a July 28, 1970 rating decision, which assigned a 10 percent disability rating under Diagnostic Code 6018 for the Veteran's service-connected conjunctivitis of the right eye, chronic, was not clearly and unmistakably erroneous.  The moving party has moved the Board to revise this decision on the basis that the decision was clearly and unmistakably erroneous pursuant to 38 U.S.C.A. § 7111 (West 2014) and 38 C.F.R. §§ 20.1400 (2015).

In March 2012, the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, and named the individual listed on the title page above (his daughter) as his representative pursuant to 38 C.F.R. § 14.630.  This provision allows for representation by an individual unaccredited by VA for one time only.

This matter was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  In a final April 9, 2004 decision, the Board found that the July 28, 1970 rating decision by the RO was not clearly and unmistakably erroneous.  

2.  The correct facts as they were known at the time of the April 2004 decision were before the Board, and the statutory or regulatory provisions extant at that time were correctly applied.

3.  The Board's April 2004 decision that found that the RO's July 28, 1970 rating decision did not contain CUE was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.


CONCLUSIONS OF LAW

1.  The April 9, 2004, Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2003) [(2015)].

2.  The criteria for the revision or reversal of the Board's April 9, 2004, decision that found that the July 28, 1970 RO's rating decision was not clearly and unmistakably erroneous have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. 
§§ 20.1400, 20.1401, 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  However, the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet.App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as there were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  For Board decisions issued on or after July 21, 1992, a special rule provides for the inclusion of relevant documents possessed by VA not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.  38 C.F.R. § 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).
Review to determine whether clear and unmistakable error exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on clear and unmistakable error may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board.  All final Board decisions are subject to revision except:  (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Unless otherwise specified, the term "issue" means a matter upon which the Board made a final decision.  As used in the preceding sentence, a "final decision" is one which was appealable under Chapter 72 of title 38, United States Code, or which would have been so appealable if such provision had been in effect at the time of the decision.  38 C.F.R. § 20.1401.  Only final decisions of the Board are subject to appeal to the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7266.

The general requirements for filing a motion for CUE includes the name of the Veteran, the applicable VA file number, the date of the Board decision to which the motion relates, and the issue or issues to which the motion pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

In addition to the general requirements for filing a motion for revision of a decision based on clear and unmistakable error as noted above, there are also specific requirements for making allegations of clear and unmistakable error that are set forth under 38 C.F.R. § 20.1404(b).  Such requirements include that the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

The Veteran contends that the Board's April 9, 2004, decision is clearly and unmistakably erroneous, as it found that the July 28, 1970 RO's rating decision, which assigned a 10 percent disability rating under Diagnostic Code 6018 for the Veteran's service-connected conjunctivitis of the right eye, chronic, did not contain CUE.  Specifically, he alleges that his due process was violated under 38 C.F.R. 
§ 3.103, and the April 2004 Board decision did not provide adequate reasons and bases for denying his claim of CUE.  As a remedy, the Veteran argues that he should be granted a 30 percent rating under Diagnostic Code 6017, effective April 3, 1970.  

With regard to the due process argument, in November 1999, the Veteran had claimed CUE in the July 28, 1970 rating decision because he had "trachoma" type conjunctivitis in service, and that, therefore, he should have been rated under Diagnostic Code 6017, for which the minimum evaluation was 30 percent while there was active pathology.  He argues that he was improperly scheduled for a VA examination in July 2000 as such evidence would alter the evidence in his November 1999 claim for CUE.  Rather, an increased rating should have been granted based upon a rater's June 2000 Memorandum indicating that the Veteran appeared to have had active trachomatous conjunctivitis at the time of a VA examination.  Therefore, the Veteran argues that, absent the alteration of the evidence by way of the July 2000 VA examination, there would have been a reasonable probability of a different result.

Regarding the argument pertaining to an adequate statement of reasons and bases, the Veteran contends that the April 2004 Board decision erred in not considering 38 C.F.R. §§ 4.7 or 4.20, or providing adequate reasons and bases for why the disability did not warrant an analogous rating or the higher of two evaluations. Specifically, he claims that, as he had active pathology at the time of a May 1970 VA examination, the criteria for a 30 percent rating under Diagnostic Code 6017 for chronic trachomatous conjunctivitis was warranted, rather than the assigned 10 percent rating under Diagnostic Code 6018 for chronic other conjunctivitis.

As relevant to the April 9, 2004, Board decision, in November 1999 correspondence, the Veteran's representative at the time alleged CUE, which, based on the contentions, was construed as a claim that the wrong Diagnostic Code (Code) was assigned for the Veteran's service-connected eye disability in the July 1970 rating decision.  The RO denied the claim in September 2000.  He appealed.  The Board in April 9, 2004, then considered whether a failure to assign a different Code in the July 28, 1070, rating decision constituted clear and unmistakable error.  After a review of the facts and law at the time of the July 1970 RO decision, the Board concluded that there was no clear and unmistakable error in that decision.  The Veteran did not appeal the decision of the Board and it became final.  38 U.S.C.A. § 7104(b) (West 2002) [(West 2014)]; 38 C.F.R. § 20.1100 (2003) [(2015)].

The facts before the Board in April 2004, which were considered in the decision, indicated that service treatment records showed that the Veteran had a urethral discharge in July and October 1969, and the impression was gonorrhea.  In January 1970, he was treated for a foreign body sensation in the right eye.  Physical examination revealed conjunctiva and 4 small ulcers, marginal abound.  The impression was marginal corneal ulcer, probably bacterial.  A corresponding bacteriology note showed staph epidermidis from the right eye with corneal ulcer.  On separation examination in March 1970, there was mild injection of conjunction in the right eye.  It was noted that the Veteran had marginal corneal ulcers due to bacteria in January 1970, and that he was treated with sulpha with good results.  It was also noted that he had gonorrhea in July and October 1969 that was treated with antibiotics and with good results, with no complications or sequelae.  

On VA examination in May 1970, palpable injected conjunctivitis was noted in the Veteran's right eye, appearing granulus.  The cornea was clear and the fundi was negative.  The diagnosis was conjunctivitis, right eye, chronic and mild.

Based on this evidence, the RO in a July 28, 1970 rating decision, granted service connection for conjunctivitis, right eye, chronic, and assigned a 10 percent disability rating under Code 6018, which was the maximum rating available under this code.

The record reflects that the Veteran was notified of the July 28, 1970 rating action in an August 5, 1970 letter from the RO.  See Control Document and Award Letter, dated August 5, 1970.  He did not appeal.  Thus, the July 28, 1970 rating action became final and may be revised only if CUE is found.  

In connection with his November 1999 CUE motion before the Board in April 2004, the Veteran alleged that the July 28, 1970 rating decision was clearly and unmistakably erroneous because he had "trachoma" type conjunctivitis in service, and that, therefore, he should have been rated under Diagnostic Code 6017, for which the minimum evaluation was 30 percent while there was active pathology.  

In June 2000, a VA rating specialist wrote a Memorandum for the record.  The rating specialist suggested that trachoma is chronic and infectious (analogous to gonorrhea and Chlamydia trachoma), and is identified by vascular invasion or ulcers of the cornea and granulus changes.  Based upon this evidence, the rating specialist concluded that the Veteran appeared to have had trachomatous conjunctivitis, active at the time of the VA examination in May 1970.  

In July 2000, the Veteran was examined by VA and the RO solicited a medical opinion of whether trachoma was the initial etiology of the Veteran's conjunctivitis.  By history, the Veteran told the examiner that he was told in service by a military ophthalmologist that he had a scar in the back of the right eye.  He reported that he had bouts of conjunctivitis in the right eye intermittently for several years.  Upon examination, the examiner stated that there were no objective factors of disability, including no sign of inflammation, allergy or infection.  The VA examiner further stated there was no scar in the back of the right eye, no significant eye disease, and therefore, insufficient evidence to warrant the diagnosis of chronic conjunctivitis, trachomatous, at that time.  

The law related to the Veteran's claim in April 2004 stated that VA rating decisions which are not timely appealed are considered final and binding in the absence of a showing of CUE.  38 C.F.R. § 3.105 (2004).  As noted, to establish a valid CUE claim, a claimant must have shown either that the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The claimant must have asserted more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

As noted, if a claimant wished to reasonably raise a claim of CUE, there must have been some degree of specificity as to what the alleged error was and, unless it was the kind of error that, if true, would be CUE on its face, persuasive reasons must have been given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged was not the type of error that, if true, would be CUE on its face, if the claimant was only asserting disagreement with how the RO evaluated the facts before it, if the claimant had only alleged a failure on the part of VA to fulfill its duty to assist, or if the claimant had not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

At the time of the rating decision in July 1970, the Veteran's eye disability was rated under 38 C.F.R. § 4.84a, Code 6018 (1970).  Under that diagnostic code, conjunctivitis, other, chronic, was rated 10 percent disabling when active with objective symptoms.  When healed, it was rated under residuals, and if no residuals it was rated zero percent.  Id.  

Under Diagnostic Code 6017, conjunctivitis, trachomatous, chronic active; rated for impairment of visual acuity; minimum rating while there was active pathology was 30 percent.  Healed; rated on residuals, if no residuals, rated as zero.  38 C.F.R. § 4.84a, Diagnostic Code 6017 (1970).

Based on the foregoing, and looking to the facts of the case, the Board in April 2004 concluded that the July 28, 1970, rating decision does not contain CUE on the basis that the Veteran's arguments amounted to essentially a disagreement with how the RO reviewed and weighed the evidence of record in July 1970.  As noted by the Board, a mere disagreement with how the RO evaluated the facts of record is not a valid basis for finding CUE in a RO decision.  38 C.F.R. § 3.105(a).  The Board further determined that the written arguments expressed by the Veteran and his representative are essentially a request for readjudication of the claim on the merits addressed by the RO in July 1970.  This is not the purpose of a review based upon CUE.  The Board further determined that, to the extent that the Veteran and his representative are attempting to rely on evidence developed since 1970, the Board pointed out that a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.

The April 2004 Board further determined that there was no indication in the record that the RO failed to consider all of the evidence of record in July 1970.  Likewise, the Board found no error in the application of law in the July 1970 rating decision.  Specifically, the Board noted that there was no medical diagnosis of trachoma, or trachomatous conjunctivitis, of record at the time of the 1970 rating decision.  The evidence of record at that time showed that the Veteran had conjunctivitis of the right eye, chronic and mild.  Service connection was granted and the diagnostic code and assignment of a 10 percent disability rating were based upon the diagnoses shown in service and upon VA examination.  The Board acknowledged that, while the service medical records show that the Veteran had gonorrhea in service, there was no medical evidence of record suggesting that he had residuals of gonorrhea in the form of trachoma conjunctivitis.  Again, there was no diagnosis of trachoma conjunctivitis.  To the contrary, upon separation examination in 1970 it was noted that the Veteran had no complications or sequelae of gonorrhea.  Accordingly, the Board concluded that his conjunctivitis was properly rated under Diagnostic Code 6018.    

In summary, the April 2004 Board concluded that the record did not demonstrate that the incorrect facts were before the RO at the time of the July 28, 1970, rating decision or that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied.  Thus, the Board found that the July 28, 1970, rating action does not contain clear and unmistakable error.  

In regard to the instant motion, the Board finds that the correct facts as they were known at the time of the April 2004 decision were before the Board, and the statutory or regulatory provisions extant at that time were correctly applied.  Moreover, the Board's April 2004 decision that found that the RO's July 28, 1970 rating decision did not contain CUE was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.

In regard to the Veteran's argument that that he was improperly scheduled for a VA examination in July 2000 as such evidence would alter the evidence in his November 1999 claim for CUE and, rather, an increased rating should have been granted based upon a rater's June 2000 Memorandum indicating that the Veteran appeared to have had active trachomatous conjunctivitis at the time of a VA examination, such is without merit.  In this regard, as noted by the Board in April 2004, to the extent that the Veteran and his representative are attempting to rely on evidence developed since 1970, which would include both the June 2000 Memorandum and July 2000 VA examination, a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.   

Pertinent to the Veteran's allegation that the April 2004 Board decision lacked an adequate statement of reasons and bases in failing to consider 38 C.F.R. §§ 4.7 or 4.20 relevant to the higher of two evaluations and analogous ratings, respectively, while such were not explicitly discussed by the Board in April 2004, such argument is without merit.  In this regard, as determined by the Board in April 2004 and supported by the evidence of record at the time of the July 1970 rating decision, there was no medical diagnosis of trachoma, or trachomatous conjunctivitis, of record at the time of the 1970 rating decision.  In the April 2004 decision, the Board acknowledged that, while the service medical records show that the Veteran had gonorrhea in service, there was no medical evidence of record suggesting that he had residuals of gonorrhea in the form of trachoma conjunctivitis.  To the contrary, upon separation examination in 1970 it was noted that the Veteran had no complications or sequelae of gonorrhea.  Accordingly, the April 2004 Board concluded that his conjunctivitis was properly rated under Diagnostic Code 6018.  Such a conclusion is reasonably supported by the evidence of record at the time of the 1970 rating decision and was consistent with all extant VA law and regulations.

Based upon a comprehensive review of the evidence of record, the Board finds the April 9, 2004, decision was reasonably supported by the evidence then of record and was consistent with all extant VA law and regulations.  The Board finds the specific errors alleged by the Veteran in this case assert no more than a disagreement as to how the facts were weighed or evaluated in the April 2004 decision.  As such, the motion for revision of the April 9, 2004 Board decision must be denied.


ORDER

The Board's April 9, 2004 decision that determined that there was no CUE in a July 28, 1970 RO decision was not clearly and unmistakably erroneous; the appeal is denied.



                       ____________________________________________
	A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



